Citation Nr: 0936929	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-26 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition with trachycardia, including as secondary to 
service-connected hypertension, and if so, whether service 
connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1943 to September 
1947 and from June 1968 to April 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the Veteran's petition to 
reopen his claim for service connection for a heart condition 
with trachycardia, including as secondary to service-
connected hypertension.   

Regardless of the RO's actions regarding reopening the 
Veteran's claim, the Board must independently address the 
issue of reopening a previously denied claim.  That is, 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board does not have 
jurisdiction to review the claim on a de novo basis in the 
absence of a finding that new and material evidence has been 
submitted).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a heart 
condition with trachycardia, including as secondary to 
service-connected hypertension, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a heart condition with tachycardia, including as 
secondary to service-connected hypertension, was denied by a 
July 2001 rating decision.  He did not appeal.

2.  The evidence received since the July 2001 rating decision 
is not duplicative or cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating 
the service connection claim for a heart condition with 
tachycardia.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that denied entitlement to 
service connection for tachycardia is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Evidence received since the July 2001 rating decision is 
new and material; the claim of entitlement to service 
connection for a heart condition with tachycardia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's heart 
condition with tachycardia claim and remands it for further 
development.  Thus, a discussion of VA's duties to notify and 
assist is not necessary.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In July 2001, the RO denied the Veteran's claim for service 
connection for tachycardia on the grounds that there was no 
evidence that this condition was incurred during military 
service or was related to his service-connected hypertension.  
The Veteran was notified of this decision and of his 
appellate rights by a letter dated July 19, 2001.  He did not 
appeal.  Therefore, the July 2001 rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the July 2001 decision, the evidence of record 
included treatment records from Dr. T.R. Comstock dated from 
January 1977 to January 1992, VA treatment records dated from 
July 1986 to June 2001, and a VA heart examination report 
dated in June 2001.

The Veteran filed a claim to reopen in May 2005.  A 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
purposes of determining whether VA has received new and 
material evidence sufficient to reopen a previously-denied 
claim, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also 
Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 
Vet. App. 49, 57 (1990).  

Evidence obtained since the July 2001 rating decision 
includes treatment records from the Thomasville Infirmary 
dated in February 2004, VA treatment records dated from 
October 2003 to December 2007, and VA examination reports 
dated in October 2004 and October 2005.  Significantly, in a 
treatment note dated in February 2006, a VA doctor suggested 
that the Veteran's long history of palpitations "may be" 
related to his hypertension.  

The Veteran's claim was previously denied because there was 
no evidence that his heart condition with tachycardia was 
incurred during service or was related to his service-
connected hypertension.  The evidence submitted since July 
2001, particularly the February 2006 VA doctor's opinion, 
indicate that the Veteran's heart condition with tachycardia 
may by causally related to his service-connected 
hypertension.  This evidence is new in that it had not 
previously been submitted.  It is also material insofar as it 
relates to a previously unestablished fact necessary to 
substantiate the Veteran's claim, namely a possible nexus 
between his service-connected hypertension and his currently 
diagnosed heart condition with tachycardia.  The additional 
evidence being both new and material, the claim for service 
connection for a heart condition with tachycardia is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a heart condition with 
tachycardia is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

While the Veteran has submitted new and material evidence to 
reopen his claim for entitlement to service connection for a 
heart condition with tachycardia, further evidentiary 
development is necessary before the merits of the claim may 
be addressed.

The Veteran essentially contends that his current heart 
condition is related to service or was caused or aggravated 
by his service-connected hypertension.  The Board notes that 
service connection is in effect for hypertension.  

Service treatment records reveal that the Veteran was treated 
for a rapid heart rate in January 1969 and for a tightening-
feeling in his chest in December 1968.   

Post-service, the Veteran has been diagnosed with orthostatic 
syncope, asymptomatic cardiac pause, and heart palpitations, 
and has had several abnormal echocardiograms (EKGs), 
including one revealing a left bundle branch block condition.  
These records also reveal that the Veteran underwent surgery 
to have a pacemaker implanted in February 2007, and is taking 
Lisinopril, Metoprolol, and Terazosin for his heart and blood 
pressure.  Finally, as noted above, in February 2006, a VA 
doctor indicated that the Veteran's heart palpitations may be 
related to his hypertension.  

VA is obliged to provide a medical examination and/or get a 
medical opinion when the record contains competent evidence 
that the claimant has a current disability; the record 
indicates that the disability, or signs and symptoms of 
disability, may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, as the 
record reveals that the Veteran was treated for tachycardia 
during service, is service-connected for hypertension, and 
has been diagnosed with a current heart condition, and 
suggests that his current heart condition "may be" 
associated with his service-connected hypertension, a medical 
opinion regarding the etiology of the Veteran's heart 
condition is necessary to make a determination in this case.  

As the case is being remanded for a VA examination, any 
recent VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for a heart condition from the VA Medical 
Centers in Mobile, Alabama, and Biloxi, 
Mississippi, dated since December 2007.  
  
2.  Thereafter, schedule the Veteran for a 
VA cardiology examination.  The claims 
file and a copy of this remand should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted.

The examiner should provide a diagnosis 
for all heart disorders found to be 
present.

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current heart disorder had its onset 
during active service or is related to any 
in-service disease, event, or injury, 
including the rapid heart rate in January 
1969 and tightening-feeling in the chest 
in December 1968. 

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's service-
connected hypertension either (a) caused 
or (b) aggravated any current heart 
disorder.

The examiner should provide a 
comprehensive report including complete 
rationales for all opinions and 
conclusions reached.

3.  Finally, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


